PECK, DISTRICT J.
Epitomized Opinion
Suit for refunder of income tax. The question was the taxability as ineom'e of two certain items. The first was that part received by plaintiff as a stockholder when eooporation received on November 1, 1916, $85,000 in settlement of a claim arising before the passage of the Income Tax law of 1913. Held:
By the act of 1913 dividends were taxable if paid after March 1, 1913, whether from profits theretofore accrued or thereafter. But by the act of September 8, 1916, taxable dividends were limited to those made out of earnings or profits accrued since March 1, 1913. Therefore the distribution of the $85,000 realized from the compromise of the chose in action was not a dividend taxable as income since it was not a profit accrued after March 1, 1913.
The second item was plaintiff’s part of the earnings of the company which were distributed to the stockholders by crediting them with their pro rata shares thereof on the books of the company and which plaintiff later drew out. Held:
Attorneys — Matthews & Matthews, Cincinnati, for plaintiff; R. T. Dickerson, Asst. U. S. Atty., Cincinnati, for U. S.
The crediting of plaintiff’s share on the books of the company did not constitute the receipt of income by plaintiff. When plaintiff subsequently drew upon that credit and obtained the money it did become income and was properly chargeable with the income tax.